FIRST CHESTER COUNTY CORPORATION

 

RESTRICTED STOCK

AWARD AGREEMENT

FOR

[ELIGIBLE PARTICIPANT NAME]

______________________________

DATE OF GRANT: FEBRUARY 7, 2008

We are pleased to advise you that First Chester County Corporation (the
“Corporation”) hereby grants to you under the First Chester County Corporation
2005 Restricted Stock Plan (the “Plan”), an award of restricted stock with
respect to _________ shares of Common Stock of the Corporation, subject to your
signing this Agreement and the provisions hereof. This award is subject in all
respects to the applicable provisions of the Plan and the Corporation’s
Executive Incentive Plans (the “EIP”), complete copies of which have been
furnished to you and receipt of which you acknowledge by acceptance of the
award. Such provisions are incorporated herein by reference and made a part
hereof (including all defined terms).

1.          Issuance of Shares. Upon your execution and delivery of this
Agreement and one or more instruments of transfer relating to all shares
issuable pursuant to this Agreement (the “Shares”), you will be issued
________Shares of Common Stock as of February 7, 2008 (the “Grant Date”),
subject to the terms, conditions and restrictions of this Agreement and the
Plan. Such Shares shall be registered in your name, but the Corporation shall
retain custody of any certificates issued for such Shares pending the vesting or
forfeiture thereof. Upon the vesting of any such Shares, including satisfaction
of all conditions relating thereto, the Corporation shall deliver to you the
certificates for such Shares.

2.          Vesting; Number of Shares.    Shares (the “Vested Shares”) issued to
you under this Agreement shall vest on February 7, 2011 (the “Vesting Date”),
subject to determination of the number of Vested Shares (which number shall be
subject to verification by the Corporation’s independent registered audit firm),
as provided in this Section 2, and subject to Sections 3 and 4. The number of
Vested Shares will be determined based upon the Corporation’s Earnings Per Share
and Efficiency Ratio for the year ending December 31, 2010. At least one of the
two performance measures must meet the threshold level for any Shares to become
Vested Shares.

 

Performance Measure

 

Threshold

 

Target

 

Maximum

EPS (60%)

 

 

 

Efficiency Ratio (40%)

 

 

 

 

 

 



 

 

 

Threshold

 

Target

 

Maximum

 

Vested Shares if EPS meets stated level

 

 

 

 

Vested Shares if Efficiency Ratio meets stated level

 

 

 

 

The number of Shares to become Vested Shares will not be interpolated between
points for performance between points. The total number of Vested Shares will
equal the sum of the Vested Shares for both performance measures. By way of
example, if both performance measures are met at the Target level, the total
number of Vested Shares will be _____ shares.

 

The “Efficiency Ratio” is defined as (a) Non-Interest Expense divided by (b) the
sum of: (I) Tax Equivalent Net Interest Income before the Provision for Loan and
Lease Losses and (II) Non-Interest Income. “EPS” will be Basic earnings per
common shares as determined in accordance.

 

3.          Conditions to Vesting. As a condition to the vesting of any portion
of the Shares, all of the following conditions must be fully satisfied on the
applicable vesting date:

 

(i)        You must be employed by or engaged to provide services to (and, at
all times subsequent to the Grant Date, have been continuously employed by or
engaged to provide services to) the Corporation or its affiliates, and no event
shall have occurred which, with due notice or lapse of time, or both, would
entitle the Corporation to terminate your employment or engagement with the
Corporation or its affiliates.

 

(ii)       You must not be in breach or default of any obligation to the
Corporation, whether or not contained in any agreement with the Corporation or
imposed by law.

 

4.          Retirement, Death, Disability or Change in Control. The Vesting Date
shall be accelerated in the event: (A) you die; (B) you incur a Disability; (C)
you retire (as defined in the Corporation’s retirement plans); or (D) a Change
of Control occurs; provided, however, that you satisfy the requirements of
Section 3 of this Agreement, and provided further that (i) in the case of
acceleration for the events listed in (A) through (C), the number of Vested
Shares shall result in pro-rated awards as provided in the EIP, and (ii) in the
case of acceleration for the events listed in (D), the number of Vested Shares
remains subject to determination in accordance with the provisions set forth in
Section 2 of this Agreement. The terms “Disability” and “Change of Control” are
defined in the Plan.

5.          Transferability. The Shares of Common Stock issued to you under this
Agreement, and your rights under this Agreement, shall not be transferable by
you in any manner (whether by sale, pledge, gift, hypothecation or otherwise)
prior to the date such Shares become vested under the terms of this Agreement
and the Plan, except in the case of your death.

 

-2-

 



6.          Restrictive Legend. Certificates for the Shares with respect to
which the restrictions have not lapsed shall be inscribed with the following
legend:

 

“The shares of stock evidenced by this certificate are subject to the terms and
restrictions of a Restricted Stock Award Agreement. They are subject to
forfeiture under the terms of that Agreement if they are transferred, sold,
pledged, given, hypothecated, or otherwise disposed of, other than through
death. A copy of that Agreement is available from the Secretary of First Chester
County Corporation upon request.”

 

7.        Removal of Restrictive Legend. When the restrictions on any Shares
lapse, the Corporation shall cause a replacement stock certificate for those
Shares, without the legend referred to in Section 6, to be issued and delivered
to you, as soon as practicable.

 

8.        No Right to Employment. Neither the award of Shares pursuant to this
Agreement nor any provision of this Agreement shall be construed (i) to give you
any right to continued employment with the Corporation or (ii) as an amendment
to your employment agreement with the Corporation.

 

9.          Forfeiture. Shares of Common Stock issued to you under this
Agreement not previously vested hereunder shall be forfeited as of the date your
employment by, or engagement to provide services to, the Corporation and all
affiliates thereof terminates or if you transfer the Shares in contravention of
the terms of this Agreement. Following such a forfeiture, you shall have no
rights whatsoever with respect to the Shares of Common Stock forfeited.

 

10.        Voting, Dividend and Tender Offer Rights. You shall have all voting,
dividend and tender offer rights with respect to Shares of Common Stock issued
to you under this Agreement whether or not such Shares are vested or unvested.
Cash dividends shall be distributed to you. Stock dividends shall be issued to
you and shall become vested under the same terms and conditions as the Shares
under the award of restricted stock to which they pertain.

 

11.        Withholding of Applicable Taxes. It shall be a condition to the
Corporation’s obligation to deliver Common Stock to you pursuant to this
Agreement that you pay, or make provision satisfactory to the Corporation for
the payment of, any taxes (other than stock transfer taxes) the Corporation is
obligated to collect with respect to the delivery of Common Stock under this
Agreement, including any applicable federal, state, or local withholding or
employment taxes.

 

12.        Amendment. This Agreement may be amended, in whole or in part and in
any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Corporation and you.


                                                                                                                                                                 -3-

 

The undersigned hereby acknowledges this award of restricted stock on behalf of
the Corporation.

FIRST CHESTER COUNTY CORPORATION

 

 

By:

_____________________________________

 

Title: _____________________________________

 

To indicate your acceptance and agreement to this Restricted Stock Award, please
execute and immediately return to the Corporation the enclosed duplicate
original of this Agreement.

 

The undersigned (the “Participant”) acknowledges receipt of a copy of the Plan,
the EIP, and a copy of the Prospectus covering the Restricted Stock to be issued
pursuant to the Plan, and the Participant represents that he or she has read and
is familiar with the terms, conditions and provisions thereof and hereby accepts
this Restricted Stock Award subject to all the terms, conditions and provisions
thereof. The Participant hereby agrees to accept as binding, conclusive and
final, all decisions or interpretations of the Board of Directors or the
Administrator upon any questions arising under the Plan.

 

ACCEPTED AND AGREED TO:

 

Employee’s name

 

Date

 

-4-

 

 

 